Name: Commission Regulation (EC) No 1261/2001 of 27 June 2001 laying down detailed rules for the application of Council Regulation (EC) No 1260/2001 as regards delivery contracts for beet and the price increases and reductions applicable to the price of beet
 Type: Regulation
 Subject Matter: prices;  plant product;  agricultural structures and production;  business organisation;  distributive trades;  civil law
 Date Published: nan

 Avis juridique important|32001R1261Commission Regulation (EC) No 1261/2001 of 27 June 2001 laying down detailed rules for the application of Council Regulation (EC) No 1260/2001 as regards delivery contracts for beet and the price increases and reductions applicable to the price of beet Official Journal L 178 , 30/06/2001 P. 0046 - 0047Commission Regulation (EC) No 1261/2001of 27 June 2001laying down detailed rules for the application of Council Regulation (EC) No 1260/2001 as regards delivery contracts for beet and the price increases and reductions applicable to the price of beetTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector(1), and in particular Article 5(3) and Article 19(5) thereof,Whereas:(1) Annex III to Regulation (EC) No 1260/2001 laying down outline provisions for contracts and inter-trade agreements on the purchase of beet defines the contracting parties as beet sellers on the one hand and sugar manufacturers on the other. A seller may sell either beet he has grown himself or beet he has bought from a grower. However, in view of the importance of contracts within the quota system, only a contract concluded between a manufacturer and a grower may be regarded as a delivery contract for the purpose of Article 19(2) of that Regulation.(2) Article 14(1) of Regulation (EC) No 1260/2001 provides that a manufacturer may carry forward part of his production to the following marketing year to be treated as part of that year's production. Consequently, for that marketing year delivery contracts at the minimum price for beet need only be concluded by the manufacturer in respect of the quantity of sugar within his basic quota which he has not yet produced. Therefore, the requirement referred to in Article 19(2) of that Regulation should be adjusted in the event of sugar being carried forward.(3) To ensure the proper working of the quota system the terms "pre-sowing" and "minimum price" as used in Article 19 of Regulation (EC) No 1260/2001 must be defined.(4) Article 5(1) of Regulation (EC) No 1260/2001 requires sugar manufacturers buying beet suitable for processing into sugar and intended for processing into sugar within the maximum quota to pay at least the minimum price adjusted by price increases or reductions to allow for deviations from the standard quality.(5) The quality, and hence the value, of sugar beet largely depends on sugar content.(6) The most appropriate method of establishing the value of beet of a quality differing from the standard quality is to establish a scale of price increases and reductions expressed as a percentage of the minimum price.(7) Experience acquired by those concerned over a very long period has shown that they should be allowed to include in their contracts or agreements within the trade a definition of beet suitable for processing into sugar. A Community scale could be laid down for beet regarded throughout the Community as suitable for processing into sugar. Further reductions should be specified where this definition refers to a sugar content below the lowest sugar content on the Community scale. There should be provision for this definition to be drawn up by the Member States where the contracting parties fail to agree on a definition.(8) Largely because of climatic conditions, the industrial value of beet grown in Italy differs significantly from that of beet grown in the north of the Community. The above difference in the industrial value of the beet should therefore be taken into account.(9) The detailed rules of application laid down in this Regulation replace those laid down in Commission Regulation (EEC) No 246/68 of 29 February 1968 laying down detailed rules for differentiating between delivery contracts for beet(2), Commission Regulation (EEC) No 2497/69 of 12 December 1969 on the price increases and reductions applicable to the price of beet(3) and Commission Regulation (EEC) No 2571/69 of 22 December 1969 on the reductions applicable to prices for sugar beet in Italy(4). Those Regulations should, therefore, be repealed.(10) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar,HAS ADOPTED THIS REGULATION:Article 1For the purposes of Article 19(2) of Regulation (EC) No 1260/2001, a contract concluded between a sugar manufacturer and a beet seller growing his own beet shall be regarded as a delivery contract.Article 2For the purposes of Article 19(2) of Regulation (EC) No 1260/2001, the basic quota of a manufacturer who carries forward part of his production to the following marketing year pursuant to Article 14 of that Regulation shall be reduced in respect of that year by the quantity carried forward.Article 3Only contracts concluded prior to sowing and- before 1 April in Italy and Greece, or- before 1 May in the other Member Statesshall be regarded as pre-sowing contracts.Article 4The minimum price referred to in Article 19(2) of Regulation (EC) No 1260/2001 shall be adjusted for each delivery of beet by applying the price increases and reductions fixed under Article 5 of this Regulation.Article 51. The minimum price referred to in Article 5(1) of Regulation (EC) No 1260/2001 shall, for each 0,1 % of sucrose content, be:(a) increased by not less than:(i) 0,9 % for contents exceeding 16 % but not exceeding 18 %,(ii) 0,7 % for contents exceeding 18 % but not exceeding 19 %,(iii) 0,5 % for contents exceeding 19 % but not exceeding 20 %;(b) reduced by not more than:(i) 0,9 % for contents below 16 % but not below 15,5 %,(ii) 1,0 % for contents below 15,5 % but not below 14,5 %.The price for beet with a sucrose content in excess of 20 % shall not be less than the minimum price adjusted for beet with a 20 % sucrose content.2. Notwithstanding paragraph 1, in Italy the percentage increases and reductions referred to in paragraph 1(a) and (b) shall be multiplied by a coefficient of 0,75.Article 61. Contracts, and agreements within the trade within the meaning of Article 6 of Regulation (EC) No 1260/2001 may provide, compared to the increases and reductions referred to in Article 5, for:(a) further increases for sucrose contents above 20 %, and(b) further reductions for sucrose contents below 14,5 %.These contracts and agreements may, in the case of beet with a sucrose content below 14,5 %, define beet suitable for processing into sugar if such contracts and agreements provide for further reductions for sucrose contents below 14,5 % but above the minimum sucrose content specified in that definition.If the definition referred to in the second subparagraph is not included in the contracts and agreements, the Member State concerned may lay down that definition. In that case it shall, at the same time, fix the further reductions referred to in that subparagraph.2. Notwithstanding paragraph 1, the minimum price referred to in Article 5(1) of Regulation (EC) No 1260/2001 shall be reduced in Italy by not more than 0,75 % for each 0,1 % of sucrose content where sucrose content is less than 14,5 %.Article 7Regulations (EEC) No 246/68, (EEC) No 2497/69 and (EEC) No 2571/69 are repealed.Article 8This Regulation shall enter into force on 1 July 2001.It shall apply from the 2001/02 marketing year.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 June 2001.For the CommissionFranz FischlerMember of the Commission(1) See page 1 of this Official Journal.(2) OJ L 53, 1.3.1968, p. 37.(3) OJ L 316, 17.12.1969, p. 15.(4) OJ L 321, 23.12.1969, p. 30.